TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00581-CR


                              Jeremy Michael Juarez, Appellant

                                                v.

                                 The State of Texas, Appellee


               FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-17-904047, THE HONORABLE KAREN SAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               In one point of error, Jeremy Michael Juarez appeals from the trial court’s

judgment adjudicating guilt, arguing that the trial court’s sentence of fifteen years’ confinement

was illegal because it exceeded the maximum penalty for a third-degree felony.            For the

following reasons, we reverse the judgment and remand the case to the trial court for a new

punishment hearing.


                                       BACKGROUND1

               Appellant was indicted for the second-degree felony offense of assault family

violence (strangulation) with two prior convictions of assault family violence. See Tex. Penal

Code § 22.01(b-3) (providing that offense of assault family violence with strangulation is

second-degree felony if defendant has been previously convicted of assault family violence).

       1
         We limit our discussion to the procedural facts that are necessary to advise the parties
of the Court’s decision and the basic reasons for it. See Tex. R. App. P. 47.1, 47.4.
               Appellant and the State entered into a plea agreement in which the State agreed to

waive the two prior convictions and move to reduce the charged offense to a third-degree felony.

See id. § 22.01(b)(2)(B) (stating that offense of assault family violence with strangulation is

third-degree felony). Consistent with the plea agreement, the parties confirmed to the trial court

during the plea hearing that the State was waiving “the two prior convictions” in the indictment

“just because [they did not] need that language,” and the indictment was amended to reduce the

charged offense to a third-degree felony. See Tex. Code Crim. Proc. arts. 28.10 (addressing

amendment of indictment), .11 (explaining how indictment is amended). A bracket with the

word “waive” is handwritten on the indictment in the margin of the two alleged prior

convictions. After appellant pleaded guilty, the trial court found “there’s sufficient evidence to

corroborate your plea of guilty” but deferred a finding of guilt. In a subsequent hearing, the trial

court advised the parties that it was following the plea agreement and placed appellant on

deferred adjudication community supervision for a term of ten years.2

               Approximately two years later, the State filed a motion to proceed

with adjudication of guilt. Following a hearing, the trial court found appellant guilty of the

second-degree felony offense of assault family violence (strangulation) with previous

convictions and sentenced him to fifteen years’ confinement. Appellant filed a motion for new

trial that was overruled by operation of law. This appeal followed.

       2
          The plea agreement shows that appellant incorrectly initialed the punishment range for
a second-degree felony. The trial court also incorrectly admonished appellant as to the
punishment range for a second-degree felony, and the order deferring further proceedings
incorrectly states that the court “found sufficient evidence to find defendant guilty of the offense
of Assault Int/Reck Breath/Circ Family Violence, A Felony – Level 2.” Placing appellant on
deferred adjudication community supervision for a period of 10 years, however, was not an
illegal sentence. See Tex. Code Crim Proc. art. 42A.101 (authorizing court to defer further
proceedings without entering adjudication of guilt); see also id. art. 42A.103 (stating that in
felony case, period of deferred adjudication community supervision may not exceed 10 years).
                                                 2
                                          ANALYSIS

               In his sole point of error, appellant contends that his sentence of fifteen years’

confinement is an illegal sentence because the State waived his prior convictions as part of the

plea agreement and, therefore, “he was charged with a third-degree felony and the maximum

period of confinement was 10 years.” The State agrees with appellant.

               “A sentence that is outside the maximum or minimum range of punishment is

unauthorized by law and therefore illegal.” Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim.

App. 2003). “A defendant may obtain relief from an unauthorized sentence on direct appeal or

by a writ of habeas corpus.” Id. The maximum term of confinement for an individual adjudged

guilty of a third-degree felony is ten years. See Tex. Penal Code § 12.34(a) (“An individual

adjudged guilty of a felony of the third degree shall be punished by imprisonment in the Texas

Department of Criminal Justice for any term of not more than 10 years or less than 2 years.”).

               Although appellant was indicted for a second-degree felony, the State concedes

that it waived the two prior convictions for assault family violence that were alleged in the

indictment and that the charged offense in the amended indictment was a third-degree felony.

See id. § 22.01(b)(2)(B). The handwritten “waive” on the indictment in the margin of the two

alleged prior convictions was an acceptable way to amend the indictment. See Riney v. State,

28 S.W.3d 561, 565–66 (Tex. Crim. App. 2000) (explaining that physical interlineation of

original indictment is acceptable way to amend indictment); see also Tex. Code Crim. Proc.

arts. 28.10, .11. Thus, appellant’s sentence of fifteen years’ confinement exceeds the maximum

range of confinement allowed by statute and, therefore, is illegal.       See Tex. Penal Code

§ 12.34(a); Mizell, 119 S.W.3d at 806. Accordingly, we sustain appellant’s point of error.



                                                3
                                         CONCLUSION

               Having sustained appellant’s point of error, we reverse the judgment and remand

the case to the trial court for a new punishment hearing.3



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Reversed and Remanded

Filed: June 16, 2021

Do Not Publish




       3
          The State asks this Court to reform the judgment because the trial court improperly
found appellant guilty of a second-degree felony. Because we are reversing the judgment,
however, the trial court necessarily will have to enter a new judgment following the punishment
hearing. Compare Tex. R. App. P. 43.2(b) (authorizing appellate court to modify judgment and,
as modified, affirm) with id. R. 43.2(d) (authorizing appellate court to reverse and remand for
further proceedings). We are confident that the trial court’s judgment following the punishment
hearing will reflect that the “Degree of Offense” is “Third Degree Felony.” See Rabb v. State,
483 S.W.3d 16, 24 (Tex. Crim. App. 2016) (remanding to trial court and ordering trial court to
reform judgment and conduct punishment hearing); see also Tex. Code Crim. Proc. art. 44.29(b)
(addressing remand for new punishment hearing).
                                                 4